Exhibit 10.32

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made and entered into effective the 4th day of November, 2005,
by and between FAMILY DOLLAR STORES, INC., a Delaware corporation (hereinafter
referred to as the “Company”); and Charles S. Gibson, Jr. (hereinafter referred
to as the “Employee”);

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Employee and the Employee desires to
be employed by the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Employee agree as follows:

 

1.                                       Definitions.  When used in this
Agreement, these words shall be defined as follows:

 

1.01.                        “Affiliate” – Any corporation, or other entity,
directly or indirectly controlling, controlled by or under the common control of
or with the Company.

 

1.02.                        “Cause” –

 

(1)  conviction of a felony, any act involving moral turpitude, or a misdemeanor
where imprisonment is imposed, (2)  commission of any act of theft, fraud,
dishonesty, or falsification of any employment or Company records, (3)  improper
disclosure of the Company’s confidential or proprietary information, (4)  the
Employee’s failure to comply with reasonable written directives of the Chairman
of the Board, the Chief Executive Officer or the Board of Directors of the
Company, (5)  a course of conduct amounting to gross incompetence, (6) chronic
and unexcused absenteeism, or (7) misconduct in connection with the performance
of any of Employee’s duties, including, without limitation, misappropriation of
funds or property of the Company, securing or attempting to secure personally
any profit in connection with any transaction entered into on behalf of the
Company, misrepresentation to the Company, or any violation of law or
regulations on Company premises or to which the Company is subject.

 

1.03.                        “Competitive Company” – A corporation, partnership,
proprietorship or any other legal entity operating discount retail stores in the
Territory, the majority of which stores each have 25,000 square feet or less of
total space, including non-selling areas, and that sell or offer for sale
merchandise similar or identical to the merchandise sold by the Group.

 

1.04.                        “Confidential Information” – Any information
(including, without limitation, any method of operation, source of supply,
organizational details, personnel information, information regarding real estate
activities, including landlords, prospective landlords and lease data, business
secret, or any formula, pattern, patent, device, plan, process or compilation of
information) which (a) is, or is designed to be, used in the business of any
member of the Group, (b) is private or confidential in that it is not

 

--------------------------------------------------------------------------------


 

generally known or available to the public, and (c) gives any member of the
Group an opportunity to obtain a significant advantage over competitors who do
not know or use it.

 

1.05.                        “Group” – The Company and all Affiliates.

 

1.06.                        “Territory” – All counties, towns and cities in
States in which the Company does business at any time while the Employee is
employed by the Company.

 

1.07.                        “Medical Disability” – An illness or medical
condition preventing the Employee from being able to actively and regularly
perform his duties and responsibilities under this Agreement for period of
ninety (90) work days or longer during any fiscal year of the Company.

 

2.                                       Term.  The Employee shall be employed
by the Company and any Affiliate in the capacity provided for in Paragraph 3 for
the period commencing upon the effective date of this Agreement, and unless
earlier terminated as provided herein in paragraph 6, the Employee’s employment
hereunder shall be for a rolling term of one year (the “Term”) commencing on the
date hereof.  This agreement shall be deemed to extend each month for an
additional month automatically without any action on behalf of either party
hereto; provided, however, that either party may, by written notice to the
other, cause this Agreement to cease to extend automatically and upon such
notice, the “Term” of this Agreement shall be the one year following the date of
such notice, and this Agreement shall terminate upon the expiration of such
Term, or upon the termination of this Agreement as provided in Paragraph 6.

 

3.                                       Duties and Responsibilities.  The
Employee shall be employed as Executive Vice President - Supply Chain of the
Company and shall perform such reasonable duties and responsibilities as the
Chairman of the Company or Board of Directors of the Company or the Chief
Executive Officer of the Company may, from time to time, assign to the
Employee.  The Employee agrees to accept this employment and to devote his full
time and attention and his best efforts, ability and fidelity to the performance
of the duties attaching to such employment.  In addition, the Employee shall
serve as a director and officer of the Company and any corporation in the Group,
if appropriately elected.  During the period of his employment, the Employee
shall not, for remuneration or profit, directly or indirectly, render any
service to, or undertake any employment for, any other person, firm or
corporation, whether in an advisory or consulting capacity or otherwise, without
first obtaining the written consent of the Company.

 

4.                                       Covenant Not to Compete, Solicit, or
Disclose Confidential Information.

 

4.01.                        The Employee will not, directly or indirectly, for
a period of one (1) year from the date of the termination of his employment with
the Company, whether such termination is voluntary or involuntary or due to the
expiration of the term of this Agreement, (a) engage in competition with the
Company, any Affiliates, or their successors or assigns, for or on behalf of any
Competitive Company, or (b) provide

 

--------------------------------------------------------------------------------


 

information to, or travel, canvass, advertise, solicit or sell for, or acquire
an interest in, become employed by, act as agent for, or in any manner assist,
any Competitive Company; provided that the Employee may become employed by or
act as agent or consultant for, in any capacity, a Competitive Company when his
duties and responsibilities with the Competitive Company do not, directly or
indirectly, involve any business activity in the Territory; or (c) directly or
indirectly approach, solicit, offer employment to or in any manner induce or
seek to induce any employee of the Group to become employed by a Competitive
Company or to otherwise interfere with the Company’s relationship with any
employee in the Group.

 

The foregoing provisions, however, shall not prohibit the Employee from making
investments in any securities listed on the New York or American Stock Exchanges
or actively traded in the over-the-counter market in amounts not exceeding 1% of
any single class of such securities outstanding, nor prohibit the Employee from
making investments of any nature in any securities of the Company.

 

4.02.                        The Employee acknowledges that the signing of this
Agreement is a condition of employment and understands that in the performance
of his services hereunder, he may have access to and obtain knowledge of
Confidential Information (as hereinbefore defined) relating to the business and
activities of the Group.  The Employee shall not, without the written consent of
the Company, either during the period of his employment or thereafter, divulge,
communicate, use to the detriment of the Group, or for the benefit of any other
person, or misuse in any way, any Confidential Information, or authorize anyone
else to do such things, at any time subsequent hereto.  Any Confidential
Information acquired by the Employee shall be deemed a valuable, special and
unique asset of the Group received by the Employee in confidence and as a
fiduciary, and the Employee shall remain a fiduciary to the Group with respect
to all of such information.

 

5.                                       Compensation.

 

5.01.                        In consideration of the services to be rendered by
the Employee pursuant to this Agreement, the Company shall pay, or cause to be
paid, to the Employee a weekly base salary as established by the Board of
Directors of the Company.  The base salary shall be reviewed annually by the
Board in connection with its annual review of executive compensation, unless
Employee’s employment shall have been terminated earlier pursuant to this
Agreement, to determine if such base salary should be increased for the
following year in recognition of services to the Company and shall initially be
set at a rate not less than the Employee’s current annual salary. The salary
shall be payable at such intervals in conformity with the Company’s prevailing
practice as such practice shall be established or modified from time to time.

 

5.02.                        In addition, the Employee shall be entitled to:

 

(a) Participate in the Company’s Target Bonus Plan, as it may be amended or
modified in any respect, including achievement of established goals.  The

 

--------------------------------------------------------------------------------


 

Target Bonus Plan generally will give the Employee the opportunity to earn a
bonus equal to a percentage of the Employee’s base salary actually received in a
given year, the precise percentage to be set by the Board of Directors of the
Company, subject to the Company’s achievement of certain financial goals to be
established, the Employee’s performance, and all terms and conditions of the
Target Bonus Plan as in effect for any such fiscal year.  The Employee
acknowledges that he has received a copy of the form of the Target Bonus Plan
and related guidelines for the operation of such Plan and is familiar with the
terms and conditions thereof.  Nothing contained herein shall limit the
Company’s right to alter, amend or terminate the Target Bonus Plan at any time
for any reason.  The Employee further acknowledges that, except as provided in
Section 6.03, pursuant to the terms of the Target Bonus Plan, in the event the
Employee is not employed by the Company, for whatever reason, at the time the
bonus for the fiscal year is actually paid to participants in the Target Bonus
Plan following the end of the fiscal year, the Employee will not be entitled to
receive the bonus.

 

(b)  Additional benefits and/or compensation in such form and in such manner and
at such times as the Board of Directors of the Company, in the exercise of its
absolute discretion, shall determine, and/or as otherwise provided by the
Company, consistent with benefits and/or compensation currently provided to
Company employees in similar positions.

 

6.                                       Termination.  Employee’s employment
under this Agreement may be terminated as follows:

 

6.01.                        (a)                                  Death.  In the
event of Employee’s death, Employee’s employment shall be deemed to have
terminated effective as of the date of Employee’s death.  Upon the death of the
Employee, the Company shall pay to his widow if he is married or his estate if
he is not married or his wife predeceases him only such amount as was due and
payable to the Employee at the time of his death.

 

(b)                                 Disability.  The Company may also terminate
this Agreement should the Employee experience a Medical Disability, which
termination shall be effective upon the Company’s giving written notice to the
Employee following the expiration of the Medical Disability period.

 

(c)                                  By Company for Cause.  The Company may
terminate this Agreement at any time, without notice, for Cause.

 

(d)                                 For Other Reasons.  It is agreed that the
Company, or Employee, may terminate this Agreement for any reason at any time
upon written notice to the other party.  Except as provided in Paragraph 4, this
Agreement shall no longer be of any force and effect as of the date of such
notice or such other date as may be agreed by the Company and the Employee
(herein called the “Termination Date”).  If either party terminates this
Agreement, the Company may relieve the Employee of all duties and
responsibilities effective on the date of notice.  Upon termination of this
Agreement by the Company, except for the provisions of Paragraph 4, the
Employee’s employment

 

--------------------------------------------------------------------------------


 

under the terms of this Agreement and all other agreements and contracts between
the Employee, the Company and the Company’s Affiliate and subsidiary
corporations, shall be terminated effective on the Termination Date.

 

6.02.                        Should the Company terminate this Agreement for
reasons other than for Cause or Medical Disability, it shall pay to the
Employee, one year of the base salary set forth in Paragraph 5.01 above in
effect on the date of the notice (which shall constitute payment in full of the
compensation due to the Employee hereunder).  Any such payments shall be made in
twelve (12) equal monthly installments with the first such installment due and
payable not later than thirty (30) days after the Termination Date.  Such
payments made by the Company to the Employee are herein called “Termination
Compensation.”  In the event the Employee accepts or begins other employment as
an employee, consultant or in any other capacity prior to the date on which the
twelfth monthly installment of Termination Compensation is due and payable, the
monthly payments of any unpaid balance of the Termination Compensation as of the
date of such new employment shall be (i) eliminated if the monthly base salary
and all other monthly remuneration and compensation from the new employment
exceeds the monthly base salary of the Employee in effect on the date of the
notice, or (ii) reduced to the amount by which the monthly base salary of the
Employee in effect on the date of the notice exceeds the monthly base salary and
all other monthly remuneration and compensation from the new employment.  The
Employee agrees to pursue reasonable, good faith efforts to obtain other
employment in a position suitable to his background and experience.  Moreover,
the Employee agrees to notify the Company within three business days of
obtaining other employment during the time period in which he is receiving
Termination Compensation.

 

6.03.                        Notwithstanding any other provision of this
Agreement, if the Company terminates this Agreement for reasons other than for
Cause, or if the Agreement is terminated as a result of the Employee’s Death or
Medical Disability, the Employee shall be entitled to receive as additional
Termination Compensation an amount equal to the pro rata share of the bonus, or
the full bonus, as the case may be, if any, under and subject to the terms and
conditions of the Target Bonus Plan referred to in Section 5.02(a).  This
payment is equal to the amount, if any, the Employee would have received
following the end of the fiscal year if the Target Bonus Plan did not have a
requirement that the Employee be employed by the Company at the time the bonus
is customarily paid.  Such payment shall be made to the Employee at the same
time the Company makes payments to other participants in the Target Bonus Plan.

 

6.04.                        On the Termination Date or at the end of the term
of this Agreement, the Employee agrees that he will resign as an officer and
director of the Company, its Affiliate and subsidiary corporations (if and when
elected), and from any other positions, which resignations shall become
effective on the Termination Date.

 

6.05.                        After the Termination Date or the end of the term
of this Agreement, the Employee covenants to render further advice and
assistance to the Company as may be required from time to time, and to provide
all information available

 

--------------------------------------------------------------------------------


 

to him on matters handled by and through him while employed by the Company or of
which he has personal knowledge, and by making available to the Company at
reasonable times and circumstances, upon request by the Company, information
pertinent to its operations in his possession; and, to the extent that it is
necessary, to cooperate with and assist the Company to conclude any matters that
are pending and which may require his assistance; provided, that he shall be
paid reasonable compensation by the Company in the event he is required to
expend time in the performance of such services; and provided further, that the
Employee may perform such services in a manner that does not unreasonably
interfere with other employment obtained by the Employee.  The Employee shall be
reimbursed for any expenses incurred by him in the performance of the covenants
herein set forth in this Section 6.05.

 

In addition, the Employee agrees to cooperate with and provide assistance to the
Company and its legal counsel in connection with any litigation (including
arbitration or administrative hearings) or investigation affecting the Company,
in which, in the reasonable judgment of the Company’s counsel, the Employee’s
assistance or cooperation is needed.  The Employee shall, when requested by the
Company, provide testimony or other assistance and shall travel at the Company’s
request in order to fulfill this obligation.  In connection with such litigation
or investigation, the Company shall attempt to accommodate the Employee’s
schedule, shall reimburse the Employee (unless prohibited by law) for any actual
loss wages in connection therewith, shall provide the Employee with reasonable
notice in advance of the times in which the Employee’s cooperation or assistance
is needed, and shall reimburse the Employee for any reasonable expenses incurred
in connection with such matters.

 

6.06.                        After the Termination Date or the end of the term
of this Agreement, the Employee agrees not to make any statements to the
Company’s employees, customers or suppliers or to any public or media source,
whether written or oral, regarding the Employee’s employment or termination from
the Company’s employment, except as may be approved in writing by an executive
officer of the Company in advance.  The Employee further agrees not to make any
statement (including to any media source, or to the Company’s suppliers,
customers or employees) or take any action that would disrupt, impair,
embarrass, harm or affect adversely the Group or any of their employees,
officers, directors, or customers, or place the Group or such individuals in any
negative light.

 

7.                                       Special Provisions.   This Agreement
shall inure to the benefit of any successor to or assignee of the Company, and
the Employee specifically agrees on demand to execute any and all necessary
documents in connection with the performance of this Agreement.  No waiver by
either party of any breach by the other of any provision hereof shall be deemed
to be a waiver of any later or other breach thereof or as a waiver of any such
or other provision of this Agreement.  If any provision of this Agreement shall
be declared invalid or unenforceable as a matter of law, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision of this Agreement or of the remainder of this Agreement as a whole.

 

--------------------------------------------------------------------------------


 

This Agreement sets forth all of the terms of the understanding between the
parties with reference to the subject matter set forth herein and may not be
waived, changed, discharged or terminated orally or by any course of dealing
between the parties, but only by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought.

 

8.                                       Enforcement.  Because the Employee’s
services are unique and because the Employee has access to Confidential
Information, the parties agree that money damages would be an inadequate remedy
for any breach by the Employee of any of the provisions of paragraph 4 of this
Agreement.  In the event of a breach or threatened breach of any of the
provisions of paragraph 4 of this Agreement, the Company or its successors or
assigns may, in addition to any other rights and remedies existing in their
favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive relief or other equitable relief in order to enforce or
prevent any violations of any such provision (without posting a bond or other
security).  In addition to the foregoing and not in any way in limitation
thereof, or in limitation of any right or remedy otherwise available to the
Company, if the Employee violates any provision of paragraph 4 of this
Agreement, any compensation, benefits and/or Termination Compensation then or
thereafter due from the Company to the Employee shall be terminated forthwith
and the Company’s obligation to pay or provide and the Employee’s right to
receive such compensation, benefits and/or Termination Compensation shall
terminate and be of no further force or effect, in each case without limiting or
affecting the Employee’s obligations under such paragraphs 4 or the Company’s
other rights and remedies available at law or in equity.

 

9.                                       Governing Law and Forum Selection.  The
Employee agrees that any claim against the Company or any of its Affiliates or
their employees arising out of or relating in any way to this Agreement or to
the Employee’s employment with the Company, shall be brought exclusively in the
Superior Court of Mecklenburg County, North Carolina or the United States
District Court for the Western District of North Carolina, and in no other
forum.  Employee hereby irrevocably consents to the personal and subject matter
jurisdiction of these courts for the purpose of adjudicating any claims subject
to this forum selection clause.  Employee also agrees that any dispute of any
kind arising out of or relating to this Agreement or to the Employee’s
employment shall at the Company’s sole election or demand be submitted to final,
conclusive and binding arbitration before a single arbitrator and according to
the rules then prevailing of the American Arbitration Association in Mecklenburg
County, North Carolina, which election or demand may be made by the Company at
any time prior to the last day to answer and/or respond to a summons and/or
complaint or counterclaim made by the Employee.  The results of any such
arbitration proceeding shall be final and binding both upon the Company and upon
the Employee, and shall be subject to judicial confirmation as provided by the
Federal Arbitration Act or the North Carolina Arbitration Act, including
specifically the terms of N.C. Gen. Stat. § 1-567.2, which are incorporated
herein by reference.  This Agreement shall be construed according to the
substantive laws of the State of North Carolina, without regard to conflict of
laws principles.

 

--------------------------------------------------------------------------------


 

10.                                 Notices.    Any notice or other
communications to be given hereunder shall be deemed to have been given or
delivered when delivered by hand to the individuals named below or when
deposited in United States mail, registered or certified, with proper postage
and registration or certification fees prepaid, addressed to the parties as
follows (or to such other address as one party shall give the other in the
manner provided herein):

 

Family Dollar Stores, Inc.

 

Chairman of the Board

 

 

Post Office Box 1017

 

 

Charlotte, NC 28201-1017

 

 

 

With copy to:

 

General Counsel

 

 

Family Dollar Stores, Inc.

 

 

Post Office Box 1017

 

 

Charlotte, NC 28201-1017

 

 

 

 

 

 

Family Dollar Stores, Inc.

Charles S. Gibson, Jr.

 

Post Office Box 1017

 

 

Charlotte, NC 28201-1017

 

11.                                 Novation of Prior Agreement. This Agreement
revokes and supercedes all prior or contemporaneous agreements, representations,
promises and understandings, whether written or oral, between the parties.

 

12.                                 Compliance with Code Section 409A.  This
Agreement is intended to comply with Code Section 409A.  Notwithstanding any
provision herein to the contrary, this Agreement shall be interpreted, operated
and administered consistent with this intent.  In that regard, the payment of
any amounts under this Agreement that are subject to Code Section 409A in
connection with the Executive’s termination of employment shall not be made
earlier than six (6) months after the Executive’s date of termination to the
extent required by Code Section 409A(a)(2)(B)(i).

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in
triplicate, all as of the day and year first above written.

 

 

FAMILY DOLLAR STORES, INC.

 

 

 

 

By:

/s/ R. James Kelly

 

 

Title:

Vice Chairman And CFO

 

Attest:

 

 

/s/ Janice B. Burris

 

 

 

Asst. Secretary

 

 

 

 

EMPLOYEE

 

/s/ Charles S. Gibson, Jr.

 

 

Charles S. Gibson, Jr.

 

Witness:

 

 

/s/ Michael P. Mullican

 

 

 

 

--------------------------------------------------------------------------------